Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 02/09/2021 are acknowledged. According to the Amendments to the claims, Claims 1-4 and 12 has /have been amended.  Accordingly, Claims 1-19 are pending in the application.  An action on the merits for Claims 1-19 are as follow.
Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a first-shaft torch feed means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “feed” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1, 5 and 12, respectively, has/have been interpreted to cover 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0054], first shaft torch feed means is configured to linearly feed the plasma torch 100 and includes: a first-shaft LM guide 140 for guiding the plasma torch 100 to move linearly; 142 provided on the first-shaft LM a first-shaft guide block guide 140 to be movable linearly and fixedly supporting on an upper portion thereof the plasma torch 100; a first-shaft ball screw 144 coupled to the first-shaft guide block 142 by passing therethrough and linearly moving the first-shaft guide block 142 forward and backward by normal and reverse rotation; and a first-shaft servo motor 14  connected to an end of the first-shaft ball screw 144 and rotating in normal and reverse directions by application of power to rotate the first-shaft ball screw 144 in the normal and reverse directions.
Claim limitation “a second-shaft torch rotation angle adjustment means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “angle adjust” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim limitation “a second-shaft length adjustment means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “length adjust” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. [0059], Fig 3, second-shaft 
and backward; a second-shaft moving bar 154-4 provided on the second-shaft guide block 154-3 and rotatably coupled to a secondshaft support link 156; a second-shaft ball screw 154-5 coupled to the second-shaft guide block 154-3 by passing therethrough and linearly moving the second-shaft guide block 154-3 forward and backward through normal and reverse rotation; and a second-shaft servo motor 154-6 connected to an end of the second-shaft ball screw 154-5 and rotating in normal and reverse directions by application of power to rotate the second-shaft ball screw 154-5 in the normal and reverse directions.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contact attorney William Curry at Feb. 25 2021 to get permission of correct Claim 2 to place the present application in condition for allowance. The application has been amended as follows: 
Claim 2, line 4: Replace “to second-shaft” with --to a second-shaft--.
Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 are allowed.
With respect to Independent Claim 1, the closest prior art references of record Browning (US 3,027,446) in view of Wall et al. (US 3,443,732) teach a plasma torch with a structure capable of performing reversed polarity/straight polarity operation; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein a surface of the first-shaft guide block contacts a surface of the plasma torch”; and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, Claim 1 are allowed.  With respect to Claims 2-4, 7-11 and 13-19, the dependency on Claim 1 makes them allowable.
With respect to Independent Claim 5, the closest prior art references of record Browning (US 3,027,446) in view of Wall et al. (US 3,443,732) teach a plasma torch with a structure capable of performing reversed polarity/straight polarity operation; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the second-shaft torch rotation angle adjustment means includes: a second-shaft support link rotatably coupled at opposite ends thereof to an end of the second-shaft length adjustment means and to a side of the melter, and supporting the first-shaft torch feed means”; and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, Claim 5 are allowed.  With respect to Claims 6, the dependency on Claim 5 makes them allowable.
With respect to Independent Claim 12, the closest prior art references of record Cusick et al. (US 5,548,611) in view of Browning (US 3,027,446) and Wall et al. (US 3,443,732) teach a melter; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein a surface of the first-shaft guide block contacts a surface of the plasma torch”; and there is no motivation found to further modify the prior art to obtain the claimed limitations.  As such, Claim 12 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761